Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 1 of 16 PagelD #: 785

UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

STEVEN NUNEZ a.k.a. “STEVEN CRUZ”,
Plaintiff, Docket No.: 18-cv-01757
(FB)VMS)
-against-

METROPOLITAN LEARNING _ INSTITUTE,
INC., and BORIS DAVIDOFF, individually,

Defendants.

 

 

DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT
OF MOTION TO DISMISS THE COMPLAINT

MIRANDA SLONE

SKLARIN VERVENIOTIS LLP
Attorneys for Defendant

240 Mineola Boulevard

THE ESPOSITO BLDG
Mineola, New York 11501

(516) 741-7676

Of Counsel
Michael A. Miranda
Richard B. Epstein

 
Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 2 of 16 PagelD #: 786

 

TABLE OF CONTENTS

TABLE OF AUTHORITIES 00... ccccccccecceseecstne nee eeeeee eee ennnee ernie ne eeeetieea ee OLDER PDE PEEETEDEAAIEESSgapapenaas ii
PRELIMINARY STATEMENT o.oo csscsssssssssssccsssssesscsssssssecssssssssssesssnssusssssssceessnsssusesanineeeeaseseaeseat 1
STATEMENT OF FACTS oo ceecceccccsccn erie rneteneenine eerie eerie ie rete eer cenne see ne reese scene nee ea iy sedate 2
ARGUMENT oooeccccccccccsccsssescceeensesseseeseseceessssnsesenensacaeserestesseneceneesecassessenevavaacevsviseessecesievseaseesensies 4
POINT I

PLAINTIFF FAILED TO ALLEGE AN ADVERSE EMPLOYMENT ACTION vo..ccceccsccceeessserseereeerseesenens 5
THE STATE COURT LAWSUIT IS VIABLE AND CLEARLY NOT FRIVOLOUS... .eeeerceessssecttereeenevenes 5
PLAINTIFF FAILED TO SUFFICIENTLY ALLEGE A NEGATIVE EFFECT ON HIS CAREER... scseseeeetereee 8
POINT Ii

PLAINTIFF FAILED TO ALLEGE FACTS TO ESTABLISH A CAUSAL CONNECTION .......ecesesesseersetses 1]
CONCLUSION .uoccccccccccscescsscsssvsevseeecassecsenesseseevesssscesseessesassssesenseseeseseansesavsesenenesaesaseascreeeeseneegs 13

 
TABLE OF AUTHORITIES

 

 

Cases

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009) ots rreresreeeenerneteaerenteney 8
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007) an lecenecieeecaseieeeeeeeeiseneesvateeeees 8
Calderon v. Mullarkey Realty, LLC, 2018 WL 2871834 (E.D.NVY, 2018) oct ecee eae 5

Guohua Liu v. Elegance Rest, Furniture Corp., 2017 WL 4339476 (E.D.N.Y. Sept. 25, 2017)....5

 

 

 

 

 

 

 

Khalid v. DJ Shirley 1 Inc., 2019 WL 325127 (E.D.NLY. Jan. 25, 2019) oer 6
Kam v. Columbia Univ., 460 F. App'x: 23 (2d Cir. 2012) .ccccsecsnneerecreneesesensseensenpenenes 1
Klem v. Popular Ford Sales, Inc., 975 F. Supp. 196 (E.D.NVY. 1997) ieee cette tteterseeeenres 5
Lopez v. Ki Moon Restaurant Corp., 2018 WL 3370668 (E.D.N.Y. April 24, 2018) 2.0 5
Markbreiter v. Barry L. Feinberg, M.D., P.C., 2010 WL 334887 (S.D.N.Y. Jan. 29, 2010)......... 7
McManamon vy. Shinseki, 2013 WL 3466863 (S.D.N.Y. July 10, 2013). cee eee ll
Mullins v, City of New York, 626 F.3d 47 (2d Cir. 2010) oo. eeesecerreee rete reeset reercreneeraies 4
Murray v. Visiting Nurse Servs. of N.Y., 528 F.Supp.2d 257 (S.D.N.Y. 2007)... eeeee 11
Perry v. NYSARC, Inc., 424 F. App'x 23 (2d Cir. 2011) cece ceri teereerecnseraereseeseaees 8

Rodriguez v, N.¥.C. Dep't of Transp. Staten Island Ferry Div., 2012 WL 4364487 (E.D.NY.

 

 

AUg. 22, 2012)... ccccccccecssssccssecensescceesseceeeeeeensseareeesenesesnennseseciesserenasessetlesansesnensessansasiursssseseees 9
Rolle v. Educ. Bus Transp., Inc., 2014 WL 4662256 (E.D.N.Y. Aug. 8, 2014) oe 9
Torres v. Gristede's Operating Corp., 628 F.Supp.2d 447 (S.D.NVY. 2008) oo... eee tserererenen 6
Yahui Zhang v. Akami Inc., 2017 WL 4329723 (S.D.N.Y. September 26, 2017)... cece 6

 

li

 

 
PRELIMINARY STATEMENT

This brief is submitted on behalf of Defendants Metropolitan Learning Institute and Boris
Davidoff. Briefly stated, plaintiff's claims for retaliation under the Fair Labor Standards Act and
New York Labor Law must fail as plaintiff has not alleged an adverse employment action; nor has
plaintiff established a causal connection between any actions on the part of Defendants and his
sole protected activity, the filing of the instant lawsuit.

Plaintiff was terminated from his position for cause approximately seven (7) months prior
to the State Court Lawsuit was filed. As plaintiff was not an employee at the time it was filed, the
lawsuit cannot be considered an adverse employment action unless it both was adjudicated to be
without merit and affected the plaintiffs career in some way. At bar, plaintiff has not adequately
pleaded either prong.

Further, even if the lawsuit could be considered an adverse employment action, plaintiff
has not alleged any causal connection between the state lawsuit and his filing of the complaint at
bar. Nor could he as the state lawsuit received no publicity and was not even available on a Google
search. Plaintiff attempts to rely on temporal proximity, which is unavailing given the seven (7)
months between his termination and the filing of the state court lawsuit.

Accordingly, the retaliation claims must be dismissed or, at a minimum, stayed until the

state court action is fully adjudicated..

 
STATEMENT OF FACTS

Defendant Metropolitan Learning Institute (“MLI’) is a not-for-profit educational
corporation. Defendant Boris Davidoff is the president of MLI. MLI employed plaintiff as a
financial aid officer and campus manager for the Jackson Heights school. In January 2018, MLI
received a complaint from a student that she was being harassed and threatened by plaintiff. At
first, plaintiff denied having any inappropriate contact with the student, then conceded to having a
sexual relationship with the student. After interviewing the female student and plaintiff, and
reviewing the evidence, MLI determined that plaintiff had harassed the student, and clearly acted
in violation of school rules. Plaintiff's employment was then terminated without severance. This
action ensued.

Plaintiff commenced this action on March 22, 2018, alleging that MII failed to pay him
overtime wages. MLI answered the complaint, denying the allegations and discovery began.
Thereafter, MLI learned that plaintiff had made several statements to students and/or prospective
students while employed by MLI, including statements that the education at MLI was “worthless”
and that MLI was going to be shut down. Additionally, Defendants learned that word of plaintiff's
sexual relationship with, and harassment of a student had spread, causing embarrassment and
damage to the school. Ex. B! at ff 15-17.

After learning of plaintiff’s misconduct, MLI filed suit in the Supreme Court for the State
of New York, County of Queens asserting breaches of his fiduciary duty. The suit, filed nearly
five (5) months after plaintiff's commencement of the instant lawsuit, was based solely on

plaintiff's conduct while employed by MLI. That action remains pending.

 

i All Exhibits are to the annexed Declaration of Michael A. Mixanda dated March 1, 2019.

2

 

 
Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 6 of 16 PagelD #: 790

Plaintiff also sought to recover unemployment benefits from the school despite his
misconduct. After several days of testimony from all parties, and the victim, plaimtiff was denied
unemployment benefits.

Thereafter, plaintiff amended the complaint at bar twice to add a claim for retaliation.
However, plaintiff's Second Amended Complaint still fails to allege an adverse employment
action, a required element of a retaliation claim — particularly where the plaintiff was no longer
employed by the defendant at the time of the claimed retaliation. As a result of this, and other

infirmities, Defendants file the instant motion seeking dismissal of the claim.

 
Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 7 of 16 PagelD #: 791

ARGUMENT

In order to establish a claim for retaliation under the FLSA and New York Labor Law, a
plaintiff must allege: “(1) participation in protected activity known to the defendant... (2) an
employment action disadvantaging the plaintiff; and (3) a causal connection between the protected
activity and the adverse employment action.” Mullins v. City of New York, 626 F.3d 47, 53 (2d
Cir. 2010). At bar, plaintiff has failed to allege facts sufficient to establish that either he suffered
an adverse employment action and/or that any such adverse action was causally connected to his
filing of the instant lawsuit (his sole protected activity). As such, his retaliation claims must be

dismissed.

 
POINT I
PLAINTIFF FAILED TO ALLEGE AN ADVERSE EMPLOYMENT ACTION

Except in certain rare circumstances, a plaintiff must be employed at the time of the alleged
adverse action in order to sustain a claim for retaliation. Guchua Liu v. Elegance Rest, Furniture
Corp., 2017 WL 4339476, at *5 (E.D.N.Y. Sept. 25, 2017). At bar, plaintiff was terminated in
January 2018 due to inappropriate sexual relationship with a student, and threatening behavior
towards her. Ex. B. He filed suit on March 22,2018. Ex. C. Plaintiff alleges that he was retaliated
against in August 2018, when MLI filed suit against him in State Court for breach of fiduciary
duty and defamation. Ex. A at §] 55-72. However, as plaintiff was not working for MLI at the
time the State Court lawsuit was filed, that lawsuit cannot automatically be considered an adverse
employment action. Id.

A post-employment lawsuit initiated by a former employee can only be considered an
adverse employment action where: (1) the lawsuit has previously been determined to be frivolous;
and (2} the lawsuit has a negative effect on the former employee’s career prospects. Calderon v.
Mullarkey Realty, LLC, 2018 WL 2871834 (E.D.N.Y. 2018); Klem v. Popular Ford Sales, Inc.,
975 F. Supp. 196, 205 (E.D.N.Y. 1997). At bar, plaintiff has failed to sufficiently allege either of
these factors. As such, the claim must be dismissed.

Tue STATE CourT LAWSUIT IS VIABLE AND CLEARLY NOT FRIVOLOUS

While Plaintiff recently filed a motion to dismiss the State Court lawsuit, it remains
pending. See Miranda Decl. As explained below, that by itself is a reason to dismiss the retaliation
claims or, at a minimum, stay them until resolution of the state suit.

Interestingly, the predicate for plaintiff's motion in State Court is that the claims asserted
were allegedly mandatory Federal counter-claims that MLI was required to bring in the instant

action. Ex. D. However, plaintiffs entire argument is contrary to the law. Courts in this Circuit

5

 
have repeatedly held that claims for defamation or breach of fiduciary duty may not be brought as
counter-claims in a Federal lawsuit for alleged wage and hour violations. Lopez v. Ki Moon

Restaurant Corp., 2018 WL 3370668 (E.D.N.Y. April 24, 2018); Yahui Zhang v. Akami Inc., 2017

 

WL 4329723 (S.D.N.Y. September 26, 2017); Torres v. Gristede's Operating Corp., 628 F.Supp.2d

 

447, 468 (S.D.N.Y. 2008).

In Lopez, a case directly on point, the plaintiff sued in Federal court for FLSA violations,
and the employer filed a counter-claim alleging breach of fiduciary duty based on the plaintiff's
alleged sexual harassment of female employees. The court dismissed the Federal counter-claim,
holding that the mere fact that both cases arose out of the plaintiff's employment was insufficient
to confer subject matter jurisdiction over the State law claims. Id. at *2.

The case at bar is identical. Plaintiff filed the instant lawsuit alleging that he was not paid
overtime when required. The State Court claims, in contrast, are premised upon plaintiff's
maintaining an inappropriate relationship with a student, on (and off) school property, and making
derogatory and untrue statements about the school, including that it would be closing imminently.
Ex. B, Other than the parties involved, the two lawsuits contain no common elements. The focus
of the instant lawsuit will be plaintiffs job duties, the hours he worked, and the amount he was
paid. The State lawsuit, on the other hand, will focus on plaintiff's sexual misconduct with
students and the statements that he made, as well as other breaches of his fiduciary duty as a high-
ranking administrator. As such, the State Court claims could not have been brought as mandatory
or even permissive counter-claims, and plaintiffs motion to dismiss must be denied.

Nor does the fact that plaintiff's pending motion to dismiss has not yet been denied save
the claim. Recently, this Court was faced with a similar motion to dismiss, and held that the mere

allegation that a State claim is frivolous, without more, is insufficient to support a claim for

 

 
retaliation. In Khalid v. DJ Shirley 1 Inc., 2019 WL 325127, at *1 (E.D.N_Y. Jan. 25, 2019), report

 

and recommendation adopted, 2019 WL 885931 (E.D.N.Y. Feb. 21, 2019), the plaintiff in a wage
and hour lawsuit moved to amend the complaint to add a claim for retaliation under the FLSA and
NYLL. As at bar, the predicate for the amendment was a State lawsuit filed by the former
employer against the Federal plaintiff. Id. The Court denied leave to amend, helding that the mere
allegation that the claims filed by the employer were frivolous, without more, was insufficient to
sustain a pleading. The Court held that the retaliation claim was “at best, premature” and denied
leave to amend the complaint. Accordingly, the retaliation claim should be dismissed, In the
alternative, claims should be stayed pending resolution of the State Court lawsuit pursuant to this

Court’s inherent powers. WorldCrisa Corp. v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997)

 

The amended complaint does not identify the causes of action in the state court action; nor
does it even attempt to explain why such causes of action would be frivolous. Instead, plaintiff
relies on the blanket statement that

Furthermore, with respect to the three claims in the State Court Lawsuit, MLI was

unable to set forth a prima facie case. As a result, Nunez has also requested that the

State Court Lawsuit be dismissed because of MLI’s failure to set forth a prima facie
case.

Ex. A at § 66. Plaintiff fails to provide any factual basis for this Court to conclude that the
State Court Lawsuit fails to state a prima facie case for any, let alone all, of the claims. In fact,
the only basis for his motion in the State action is a flawed interpretation of the compulsory
counterclaim rule, as set forth above. As such, his retaliation claim must be denied.

Further, the state court lawsuit includes a claim, inter alia, for breach of fiduciary duty,
Under the faithless servant doctrine, a faithless employee forfeits all compensation for services
tainted by dishonesty, Calderon at *2; see also Markbreiter v. Barry L. Feinberg, M.D., P.C., 2010

WL 334887, at *2 (S.D.N.Y. Jan. 29, 2010). The caselaw has construed this to be an express set

 

 
off from an FLSA wage claim. Calderon, 2018 WL at *5. As such, the claim is not baseless as a
matter of law and the retaliation claim must be dismissed as a matter of law.

The Calderon case is directly on point. There, as here, the plaintiff was terminated and
then filed a lawsuit alleging violations of the FLSA and NYLL. Calderon at *5. The plaintiff
further alleged that his former employer retaliated in violation of the FLSA by filing a state court
action alleging breach of fiduciary duty. Id. at “6, This court granted summary judgment in favor
of the defendant, holding that plaintiff had failed to establish that the lawsuit was frivolous or that
it adversely affected his job prospects.

As plaintiff has failed to allege that the State Court claims have been deemed frivolous, his
retaliation claim must be dismissed.

PLAINTIFF FAILED TO SUFFICIENTLY ALLEGE A NEGATIVE EFFECT ON HIS CAREER

In addition to establishing that the State lawsuit was frivolous, plaintiff would need to
allege that the lawsuit had an adverse effect on his career prospects. Calderon at *6. Defendants
noted the deficiency in plaintiffs First Amended Complaint in their pre-motion letter on
November 9, 2018. Docket No.: 39.

In response, plaintiff added the following to the Second Amended Complaint: “the State
Court Lawsuit most likely hurt Nunez’s chances to obtain a comparable position as it is a publicly
filed document.” Ex. A at 972. However, this mere recitation of the standard is insufficient as a
matter of law. “A pleading that offers labels and conclusions or a formulaic recitation of the
elements of a cause of action will not do.” Ashcroft vy. Iqbal, 556 U.S. 662, 678, 129 8S. Ct. 1937,
1949 (2009); Bell Atl. Corp. v. Twombly, 550 U.S, 544, 555, 1278. Ct. 1955, 1965 (2007),

In order to defeat a motion to dismiss, a pleading must state “factual allegations sufficient

to raise a right to relief above the speculative level.” Perry v. NYSARC, Inc., 424 F, App'x 23, 25

 

 
(2d Cir. 2011). Plaintiff's Second Amended Complaint does not meet this standard. Indeed,
plaintiff's sole allegation concerning any effect on his career is nothing but speculation, with
plaintiff guessing that the complaint “most likely” hurt his chances to find other employment.
Plaintiff does not identify a single job that he applied for where the potential employer indicated
any awareness of the State Court lawsuit.

Indeed, no potential employer could have ever discovered the State Court lawsuit. A
simple web search of plaintiff's name would not have revealed the existence of the State Court
lawsuit. This is because there are no third-party services publishing the State Court lawsuits. See
Miranda Decl. We note that the instant lawsuit, commenced by plaintiff, would show up in simple
web searches, as several third-party publishers the docket for all Federal lawsuits.

Moreover, it has not affected his employment prospects as plaintiffs counsel has conceded
during discovery that plaintiff secured other employment last fall. Declaration of Michael A.
Miranda at 7. |

Indeed, this Court has repeatedly dismissed retaliation claims under similar circumstances.

In Rolle v. Educ, Bus Transp., Inc., No. CV 13-1729 SIF AKT, 2014 WL 4662256, at *8 (E.D.NLY.

 

Aug. 8, 2014), for example, the plaintiff alleged that she was unable to find comparable
employment because of negative references from her employer. The court granted the defendant’ s
motion to dismiss the claim, holding that the allegation was “essentially her belief or ‘hypothesis’
which is not supported by the facts in her pleading.” Id. at *8. See also Rodriguez v. N.Y.C. Dep't
of Transp. Staten Island Ferry Div., No. 11-CV-3056 NGG VVP, 2012 WL 4364487, at *5
(E.D.N.Y. Aug. 22, 2012).

The case at bar is analogous. Plaintiff has failed to provide any factual support for his

allegation that his career prospects were impacted by the filing of the State Court lawsuit. Plaintiff

 

 
Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 13 of 16 PagelD #: 797

has not identified the number of positions for which he applied, if any, or even how long plaintiff
remained unemployed (which we know now as a short interim at most).

In actuality, plaintiff was terminated over 6 months before the State Court complaint was
commenced, giving him ample time to find another job. If plaintiff remained unemployed
throughout that period, it could not possibly have been due to any retaliation since the action was
not commenced or even threatened within the first six (6) months! Further, plaintiff first sought
to add the instant claim on August 22, 2018, a mere two (2) weeks after the State Court lawsuit
was filed. DE No.: 28,

As plaintiff failed to allege that the State Court lawsuit was an adverse employment action,

the claim must be dismissed.

10

 

 
POINT II

PLAINTIFF FAILED TO ALLEGE FACTS TO ESTABLISH A CAUSAL CONNECTION

Assuming, arguendo, that plaintiff could allege an adverse employment action, the
amended complaint still fails as there is no allegation from which a fact finder could find causation.
In his Second Amended Complaint, plaintiff makes no attempt to link his protected activity, the
filmg of the federal lawsuit, with the alleged retaliatory conduct, the filing of the state court
lawsuit, other than the single, conclusory statement that the state court lawsuit was “commenced
for leverage purposes and in bad faith” and “was also designed to punish Nunez for engaging in
protected activity.” Docket No. 35 at 760. This conclusory statement, without more, is insufficient
to support a claim.

Plaintiff does not allege any facts to support his assertion that the filing of the state court
lawsuit was retaliatory. As such, plaintiff must rely entirely on temporal proximity. McManamon
v. Shinseki, 2013 WL 3466863, at *12 (S.D.N.Y. July 10, 2013). Plaintiff commenced the instant
lawsuit on March 22, 2018, two months after his termination. DE 35 at § 53. The state court
lawsuit was filed on August 8, 2018, approximately four and a half months later and over six (6)
months after his termination.

‘District courts within the Second Circuit have consistently held that the passage of two to
three months between the protected activity and the adverse employment action does not allow for

an inference of causation.” Murray v. Visiting Nurse Servs. of N.Y., 528 F.Supp.2d 257, 275
(S.D.N.Y. 2007). Thus, plaintiff cannot rely on temporal proximity alone to support his claim.

In his Second Amended Complaint, plaintiff attempts to misdirect the court by alleging
that the amended complaint was filed closely in time to an email sent by plaintiffs attorney
regarding settlement negotiations. DE 35 at ff] 58-59; see Miranda Decl, Ex.E. However,

settlement negotiations are not a protected activity. Kim v. Columbia Univ., 460 F. App'x 23, 25

11

 
(2d Cir. 2012)| Holding that temporal proximity is measured from when the employer first learned
of the employee’s complaint, and not the cessation of settlement discussions. ] In fact, the amended
complaint specifically identifies the filing of the federal action as the protected activity. DE 35 at
7 54.

Additionally, plaintiff's Second Amended Complaint alleges that “Plaintiffs counsel
emailed Defendants’ counsel and informed him that the parties were too far apart and that it would
not be fruitful fo continue to engage in settlement discussions.” Ex. B at 760. However, the actual
email thread alluded to by plaintiff demonstrates that Defendants never even made an actual offer.
Ex. F. Defendants were clear that they believe plaintiff's claims are meritless, and would not pay
any significant amount. Indeed, on August 5", counsel asked whether Defendants had made a firm
offer. Ex. F. It was only after Defendants replied that they had not and would not be making an
offer at that time that plaintiff decided not to continue settlement negotiations, Ex. F,

Further, plaintiffs entire theory of the retaliation claim is that within just two (2) days,
Defendants’ former counsel notified the clients of plaintiff's email, Defendants made the
determination to sue, researched possible claims, drafted pleadings and filed. This is, frankly,
absurd. Clearly the determination to sue had been made some time before the August 6" email.

As plaintiff failed to allege any facts from which a causal connection between the alleged
protected activity and the alleged adverse employment action, the claim for retaliation must be

dismissed.

12

 
Case 1:18-cv-01757-FB-VMS Document 65 Filed 04/18/19 Page 16 of 16 PagelID #: 800

CONCLUSION

For the reasons set forth above, it is respectfully submitted that the retaliation claims in
plaintiff's Second Amended Complaint should be dismissed at this time.

Dated: Mineola, New York
March 1, 2019

MIRANDA SLONE
SKLARIN VERVENIOTIS LLP
Attorneys for the Defendant

SY

Michael A. Miranda
Richard B. Epstein

240 Mineola Boulevard
The Esposito Building
Mineola, New York 11501
(516) 741-7676

 

13

 
